UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7625


LEVANCE ADDISON,

                    Plaintiff - Appellant,

             v.

KENNY BOONE, FCSO; WAYNE BIRD, DCSO,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:16-cv-02855-RBH)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


LeVance Addison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      LeVance Addison seeks to appeal the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing without prejudice his 42 U.S.C.

§ 1983 (2012) complaint for failing to state a claim. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-47 (1949). Because the deficiencies identified by the district

court may be remedied by the filing of an amended complaint, we conclude that the order

Addison seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993). Accordingly, we deny Addison’s motions to appoint

counsel, dismiss the appeal for lack of jurisdiction, and remand the case to the district

court with instructions to allow Addison to file an amended complaint. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            2